        Case 2:20-cv-02042-CLM Document 12 Filed 08/05/21 Page 1 of 6                     FILED
                                                                                 2021 Aug-05 PM 05:09
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

  JOHN DORSEY,                          )
      Plaintiff,                        )
  v.                                    )       Case No. 2:20-cv-02042-CLM
                                        )
  JOE PIPER, INC.,                      )
       Defendant.                       )

                          MEMORANDUM OPINION

      Joe Piper Inc. (“Joe Piper”) hired John Dorsey to be a Machine Helper in May

2015. Dorsey is legally deaf, and Joe Piper knew Dorsey was deaf when it hired him.

Dorsey alleges that his coworkers harassed and mocked him daily for being deaf.

Dorsey states that he asked Joe Piper for an interpreter throughout his employment

but Joe Piper didn’t give him one. Joe Piper fired Dorsey in December 2019 because,

it says, Dorsey’s conflicts with coworkers violated company policy.

      Dorsey sues Joe Piper alleging that his termination violated the Americans

with Disabilities Act (“ADA”), and that Joe Piper’s failure to provide a reasonable

accommodation violated the ADA. Joe Piper has moved to dismiss Dorsey’s

complaint. Doc. 3. As explained within, Dorsey does not allege facts that connect

the harassment he faced with his termination. Nor does Dorsey plead facts that allege

his requested accommodation is necessary or that his claim is timely. So the court




                                            1
        Case 2:20-cv-02042-CLM Document 12 Filed 08/05/21 Page 2 of 6




will GRANT Joe Piper’s motion to dismiss without prejudice to give Dorsey the

chance to plead facts that would cure the deficiencies in his complaint.

                         STATEMENT OF THE FACTS

      Dorsey is a former Machine Helper at Joe Piper. Doc. 1, ¶ 11. He began

working for Joe Piper around May 10, 2015. Id.

      Both parties agree that Dorsey is legally deaf and that Joe Piper knew Dorsey

was deaf when Joe Piper hired him. Id. ¶ 12-13. Dorsey’s deafness hinders his ability

to hear and talk to others. Id. Dorsey alleges that his supervisors and coworkers

harassed and mocked him daily because of his deafness, and that he reported this

harassment but Joe Piper did not take corrective action. Id. ¶¶ 14-15. Dorsey also

alleges that he requested an accommodation for his deafness multiple times

throughout his employment—specifically, Dorsey asked for a certified interpreter.

Id. ¶ 16. But Joe Piper did not give him an interpreter. Id. ¶ 17.

      Joe Piper ultimately fired Dorsey because, Joe Piper says, Dorsey got in a

fight with a coworker and used a knife to threaten his coworker and destroy company

property. Doc. 3, at 2. In Dorsey’s termination letter, Joe Piper said that, for the

safety of the business and other employees, it could not tolerate Dorsey’s aggressive

and destructive behavior. Doc. 3-1.

      Dorsey claims that his termination and Joe Piper’s failure to accommodate

him both violate the ADA. Doc. 1, ¶¶ 29, 40.


                                           2
        Case 2:20-cv-02042-CLM Document 12 Filed 08/05/21 Page 3 of 6




                            STANDARD OF REVIEW

      Federal Rule of Civil Procedure 8(a)(2) states that a pleading must contain “a

short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). Rule 8 does not require the pleading to have detailed factual

allegations, but does require “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Rule 12(b)(6) permits the dismissal

of a complaint when it fails to state a claim upon which relief can be granted. Fed.

R. Civ. P. 12(b)(6). To withstand a 12(b)(6) motion, the complaint must “plead

enough facts to state a claim to relief that is plausible on its face.” Twombly, 550

U.S. at 570. A claim is plausible when “the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678. This requires more than “labels and

conclusions, and a formulaic recitation of the elements of a cause of action.”

Twombly, 550 U.S. at 555. If a plaintiff has not alleged facts sufficient to nudge their

claim “across the line from conceivable to plausible, their complaint must be

dismissed.” Id. at 570.




                                           3
        Case 2:20-cv-02042-CLM Document 12 Filed 08/05/21 Page 4 of 6




                                     ANALYSIS

      Dorsey raises two claims: (1) disability discrimination, and (2) failure to

accommodate.

I.    Disability Discrimination

      Dorsey alleges that Joe Piper’s decision to terminate him violates the ADA.

Doc. 1, ¶ 30. But it’s difficult to parse the basis of Dorsey’s disability discrimination

claim. Dorsey’s claim mentions conflict with coworkers because they mocked and

harassed him, but Dorsey does not plead facts that connect this mockery and

harassment to Joe Piper’s decision to fire him. Instead, Dorsey’s complaint suggests

that Joe Piper fired him for violating company policy (don’t commit violence), a

decision that wouldn’t violate the ADA. Dorsey needs to connect the alleged

harassment to his termination to make Count 1 plausible.

II.    Failure to Accommodate

      Dorsey also alleges that Joe Piper violated the ADA by refusing to reasonably

accommodate his deafness. Doc. 1, ¶ 40. And Dorsey is right that a covered entity

must provide a reasonable accommodation to a qualified individual with an “actual

disability”, unless doing so would cause undue hardship. C.F.R. § 1630.2(o)(4).

      But Dorsey alleges no facts that would show his request for an interpreter was

a reasonable accommodation. An accommodation is reasonable only if it enables the

qualified individual to perform the essential functions of the job. Holly v. Clairson


                                           4
        Case 2:20-cv-02042-CLM Document 12 Filed 08/05/21 Page 5 of 6




Indus., 492 F.3d 1247, 1256 (11th Cir. 2007). Dorsey claims that he requested a

certified interpreter during trainings and other meetings and that Joe Piper failed to

provide him one. Complaint, ¶ 35. But fails to plead facts that would show that

Dorsey needed the certified interpreter to perform the essential functions of a

Machine Helper. It is Dorsey’s burden as plaintiff to show that the accommodation

allows him to perform the essential functions, see Lucas v. W.W. Grainger, Inc., 257

F.3d 1249, 1255-56 (11th Cir. 2001), and Dorsey alleges no facts that identify how

a certified interpreter would help him perform his job.

      And that’s not Dorsey’s only problem. Dorsey also has to plead facts that

would show that Dorsey filed his EEOC charge of discrimination within 180 days

of the date Joe Piper failed to accommodate his request. See Nance v. Maxwell

Federal Credit Union, 186 F.3d 1338, 1341 (11th Cir. 1999). But Dorsey does not

plead the date(s) when he asked Joe Piper for an interpreter, nor does he identify to

whom he made the requests. Without these facts, Dorsey cannot show that his claim

was timely filed.

      In sum, Dorsey does not plead facts sufficient to connect the discrimination

to his termination; to show that his requested accommodation was needed for his

job; or, that his failure to accommodate claim is timely. So the court must dismiss

his claims. But because this is Dorsey’s first complaint, the court will dismiss them

without prejudice to give Dorsey one chance to correct the deficiencies.


                                          5
       Case 2:20-cv-02042-CLM Document 12 Filed 08/05/21 Page 6 of 6




                                CONCLUSION

      For the reasons stated above, the court will GRANT Joe Piper’s motion to

dismiss (doc. 3). The Court will enter an order that dismisses Dorsey’s complaint

without prejudice and allows Dorsey 21 days to file an amended complaint.

      DONE on August 5, 2021.



                                  _________________________________
                                  COREY L. MAZE
                                  UNITED STATES DISTRICT JUDGE




                                       6
